Citation Nr: 1548791	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sciatic nerve damage of the left leg, claimed as secondary to service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

Medical reports dated in 2013 from the Southern Brain and Spine facility show that the Veteran expressed complaints of bladder control issues, as there was some urgency control issues.  The issue of entitlement to the assignment of a separate rating due to bowel or bladder impairment, as secondary to the Veteran's service-connected lumbar spine disability has been raised.  The matter is referred to the RO for any action deemed appropriate.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran has radiculopathy of the left lower extremity due to her service-connected lumbar spine disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for radiculopathy of the left lower extremity as secondary to her service-connected lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds that service connection is warranted for radiculopathy of the left lower extremity as secondary to the service-connected lumbar spine disorder.  As this represents a complete grant of the benefits sought on appeal, no further discussion of VA's duties to notify and assist is warranted with respect to this claim.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that she has sciatic nerve damage of the left lower extremity secondary to her already service-connected lumbar spine disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board observes that this claim was denied below, in essence, because VA examinations conducted in December 2009 and June 2014 concluded the Veteran did not have neurologic impairment of the left lower extremity.  However, various medical treatment records note that the Veteran does have radiculopathy of the left lower extremity and that it is secondary to her lumbar spine disorder to include in April 2009 and February 2013.  Further, the June 2014 VA examination noted the Veteran's medical history included a diagnosis of lumbar radiculopathy in April 2013.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Moreover, the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

There is both positive and negative evidence of record associated with the Veteran's claim.  In view of the foregoing, the Board finds that the competent and credible evidence of record is in equipoise; thus, it is at least as likely as not that the Veteran has radiculopathy of the left lower extremity due to her service-connected lumbar spine disorder.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for radiculopathy of the left lower extremity as secondary to service-connected lumbar spine disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


